—Yesawich Jr., J.
Appeal from an order of the Supreme Court (Mugglin, J.), entered October 7, 1997 in Otsego County, which granted defendant’s motion for summary judgment dismissing the complaint.
Plaintiff commenced this action for false arrest, seeking to recover damages sustained in connection with his arrest in August 1996 on a charge of criminal mischief in the fourth degree. The arrest was precipitated by defendant’s report to, and filing of a criminal information with, the Otsego County Sheriff’s Department in which he averred that plaintiff had thrown an object at defendant’s truck, denting it. After the criminal charge against him was dismissed, plaintiff instituted the instant action. Supreme Court subsequently granted defendant’s motion for summary judgment dismissing the complaint. We affirm.
A civilian complainant cannot be held liable for false arrest where he has purely furnished information to legal authorities, who were then free to use their own judgment as to whether an arrest would be made or criminal charges filed (see, Cobb v Willis, 208 AD2d 1155, 1156). Under the circumstances presented here, Supreme Court quite rightly concluded that plaintiff failed to state a viable cause of action, rendering the complaint legally insufficient (see, Collins v Brown, 129 AD2d 902, 904).
Cardona, P. J., Crew III, Spain and Graffeo, JJ., concur. Ordered that the order is affirmed, with costs.